Exhibit 10(g)

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

Between

THE TDL GROUP CORP.

And

TIM HORTONS INC.

And

[Employee]

WHEREAS, The TDL Group Corp., Tim Hortons Inc. (“THI”) and [Employee] (the
“Executive”) previously entered into that employment agreement effective as of
September 28, 2009 (“Agreement”); and

WHEREAS, the Executive became the direct employee of THI commencing January 4,
2010 and, therefore, The TDL Group Corp. is no longer the Executive’s
“Employer”; and

WHEREAS, the parties mutually desire to amend the Agreement as provided herein
to be effective on February 24, 2010 (the “Effective Date”).

NOW THEREFORE, in consideration of the foregoing, the past, current and future
services to be performed by the Executive, and the Executive’s continued
employment with the Employer pursuant to the terms and conditions of the
Agreement, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. Effective as of January 4, 2010, whenever the defined term “Employer” is
used in the Agreement, it shall mean THI, and THI shall have all the rights and
benefits owing to “Employer” under the Agreement, and THI shall be required to
perform all of the obligations of the “Employer,” as set forth in the Agreement.
The TDL Group Corp. is hereby discharged and released from all liabilities and
obligations under the Agreement and hereby relinquishes all rights thereunder.

 

  2. Section 6 of the Agreement is hereby deleted in its entirety and replaced
by the following:

Section 6. Effect of a Change in Control on Equity Awards. If, during the
Employment Term, the Executive’s employment shall be terminated (i) by the
Employer other than for Cause or death or (ii) by the Executive for Good Reason,
(a) any options to purchase shares of THI and any stock appreciation rights or
restricted stock units, or other equity awards granted by THI to the Executive,
which are not yet fully vested and exercisable, shall become fully vested and
exercisable, and (b) any restrictions remaining at that time on any stock award
to the Executive by THI shall lapse. If, during the Employment Term, the
Executive’s employment is terminated by the Employer for Cause, by the
Executive’s death, or by the Executive other than for Good Reason, the treatment
of any options to purchase shares of THI, any stock



--------------------------------------------------------------------------------

appreciation rights or restricted stock units, or other equity awards granted by
THI to the Executive, or any stock award to the Executive by THI shall be
determined pursuant to the terms of the Tim Hortons, Inc. 2006 Stock Incentive
Plan, which shall be in effect as of the applicable time.

 

  3. The fourth and fifth lines of Section 8.5, are hereby amended by inserting
the following after “September 28, 2009” and before “(the “Recoupment
Policy”),”:

, as may be amended from time to time thereafter.

 

  4. Section 8.5(d) is hereby deleted in its entirety and the following is
hereby substituted therefor:

(d) the Executive acknowledges having received a copy of the Recoupment Policy.

IN WITNESS WHEREOF, the parties have executed, or caused their duly authorized
representatives to execute, this First Amendment to be effective as of the
Effective Date.

 

TIM HORTONS INC.     THE TDL GROUP CORP. By:  

 

    By:  

 

Its:  

 

    Its:  

 

EXECUTIVE      

 

      [insert name]      